 

Exhibit 10.2

 

AMENDMENT NO. 1

TO

REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 to the Registration Rights Agreement, effective December
15, 2016 (the “Amendment”), amends the Registration Rights Agreement, dated
November 25, 2016 (the “Agreement”), among Akoustis Technologies, Inc., then a
Nevada corporation (the “Company”), and the persons who have executed omnibus or
counterpart signature page(s) to the Agreement. Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Agreement.

 

RECITALS:

 

WHEREAS, the Company converted from a Nevada corporation to a Delaware
corporation as of December 15, 2016; and

 

WHEREAS, Section 10 of the Subscription Agreement requires that, upon
consummation of the reincorporation of the Company from the State of Nevada to
the State of Delaware, the Company shall amend the Agreement to properly
identify the Company as a Delaware corporation, which amendment shall not
require Subscriber consent.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein and in the Agreement, the
Agreement, is hereby amended as follows:

 

1.       Amendments.

 

(a)The first sentence of the Agreement is hereby amended to read in its entirety
as follows:

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of November 25, 2016, among Akoustis Technologies, Inc. (then a
Nevada corporation, and as of December 15, 2016, a Delaware corporation) (the
“Company”), and the persons who have executed omnibus or counterpart signature
page(s) hereto (each, a “Subscriber” and collectively, the “Subscribers”).

 

(b)The first sentence of Annex A to the Agreement is hereby amended to read in
its entirety as follows:

 

The undersigned beneficial owner of Registrable Securities of Akoustis
Technologies, Inc. (a Nevada corporation prior to December 15, 2016, and a
Delaware corporation as of December 15, 2016) (the “Company”) understands that
the Company has filed or intends to file with the U.S. Securities and Exchange
Commission a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as
amended, of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement (the “Registration Rights Agreement”) to which
this document is annexed.

 

 

 

 

2.       No Other Amendments. Except as amended hereby, the Agreement shall
remain unmodified and in full force and effect.

 

3.       Severability. In the case any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

[COMPANY SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

This Amendment to the Registration Rights Agreement is hereby executed as of the
date first above written.

 

  THE COMPANY:       AKOUSTIS TECHNOLOGIES, INC.         By: /s/ Jeffrey B.
Shealy   Name: Jeffrey B. Shealy   Title: Chief Executive Officer

 

 3 

 